SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

563
CAF 12-01824
PRESENT: SMITH, J.P., PERADOTTO, SCONIERS, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF LEVON D. MASICH,
PETITIONER-APPELLANT,

                     V                                           ORDER

ERICA PETERMAN, RESPONDENT-RESPONDENT.


SUSAN P. REINECKE, CLARENCE, FOR PETITIONER-APPELLANT.

DONNA L. HASLINGER, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from an order of the Family Court, Erie County (Rosalie S.
Bailey, J.), entered May 3, 2012 in a proceeding pursuant to Family
Court Act article 6. The order, among other things, granted
petitioner visitation with the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   May 2, 2014                          Frances E. Cafarell
                                                Clerk of the Court